MANAGED PORTFOLIO SERIES Advantus Short Duration Bond Fund (the “Fund”) Supplement dated December 16, 2014 to the Prospectus, Summary Prospectusand Statement of Additional Information for the Fund dated December 16, 2014 Please be advised that the Investor Class Shares of the Fund are not yet available for purchase. Thank you for your investment. If you have any questions, please call the Fund toll-free at 855-824-1355. This supplement should be retained with your Prospectus, Summary Prospectusand Statement of Additional Information for future reference.
